



k2016223logo2.jpg [k2016223logo2.jpg]


Kellogg Company
Long Term Incentive Plan
Restricted Stock Unit Terms and Conditions




1.
Type of Award: Restricted Stock Units (“RSU”) are granted to participants upon
the approval of the Compensation and Talent Management Committee of the Board of
Directors of Kellogg Company (the “Committee”). This RSU award will be forfeited
if the participant is terminated, retired, on long-term disability, on a
severance leave of absence or otherwise not an active employee on the date of
grant. Employees who receive and accept an RSU grant are participants in the
Kellogg Company 2013 Long-Term Incentive Plan “the Plan”).

2.
Vesting: RSUs become unrestricted and no longer subject to forfeiture and will
fully vest on the third anniversary of the grant date. Participants will
immediately forfeit any non-vested RSUs upon termination of employment with the
Company, including any of its subsidiaries, for any reason other than death,
Disability, Retirement or Change of Control (as those terms are defined in the
Kellogg Company 2013 Long-Term Incentive Plan (the “Plan”). In the case of a
participant’s, death, Disability or Retirement, RSUs will partially vest.
Vesting in those cases will be pro-rated based on the number of days the
participant was actively employed during the vesting period.

3.
Change of Control: Notwithstanding the above, in the event of a Change of
Control, all outstanding RSUs will fully vest immediately as of the Change of
Control and will be considered fully earned and will be payable promptly as
practicable following the Change of Control if the grants have not been assumed
or replaced by a Substitute Award, as defined below.

An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Committee, preserves the existing value of the outstanding RSUs at the time of
the Change of Control and provide vesting and payout terms, as applicable, that
are at least as favorable to participants as vesting and payout terms applicable
to this RSU award (including the terms and conditions that would apply in the
event of a subsequent Change of Control).
If and to the extent that this RSU grant is assumed by the successor corporation
(or affiliate, person or other entity thereto) or is replaced with a Substitute
Award, then such Substitute Awards shall remain outstanding and be governed by
its respective terms and the provisions of the applicable plan.
If this RSU Award is assumed or replaced with a Substitute Award and the
participant’s employment with the Company is thereafter terminated by (i) the
Company or successor, as the case may be, for any reason other than cause; or
(ii) a participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two-year period commencing on the date of the
Change of Control, all Substitute Awards for that participant will fully vest
immediately as of the date of the participant’s termination and will be
considered fully earned and will be payable promptly as practical following the
Change of Control.





--------------------------------------------------------------------------------





The Committee may make additional adjustments or settlements of outstanding RSU
awards as it deems appropriate and consistent with the Plan’s purposes,
including adjustments related to adverse tax consequences for participants or
the Company.
4.
Non-solicitation: As a condition for receipt of this Award, and in consideration
of the compensation and benefits provided pursuant to this Award, the
sufficiency of which is hereby acknowledged, acceptance of this Award is
agreement by the participant that during the participant’s active employment and
thereafter for a period of two years, the participant shall not, without the
prior written consent of the Chief Legal Officer, directly or indirectly employ,
or solicit the employment of (whether as a participant, officer, director,
agent, consultant or independent contractor) any person who is or was an
officer, director, representative, agent or participant of the Company,
including any of its subsidiaries, at any time during the two year period prior
to the participant’s last day of employment.

5.
Non-Disparagement of the Company: As a condition for receipt of this Award, and
in consideration of the compensation and benefits provided pursuant to this
Award, the sufficiency of which is hereby acknowledged, acceptance of this Award
is agreement by the participant that during the term of the participant’s active
employment and thereafter, the participant will not engage in any form of
conduct or make any statements or representations that disparage, portray in a
negative light, or otherwise impair the reputation, goodwill or commercial
interests of the Company, including any of its subsidiaries, or its past,
present and future subsidiaries, divisions, affiliates, successors, officers,
directors, attorneys, agents and participants.

6.
Payment: This RSU grant will be paid, when and as vested, in shares of Kellogg
Company common stock based on the applicable number of RSUs unless Kellogg
Company determines otherwise (see 'Tax and Legal Issues' below). Until the time
of vesting, no shares of common stock will be issued for the RSUs.

7.
Dividends: Dividends will be not earned or deemed earned on the RSUs.

8.
Voting: RSUs do not give their holder any voting rights, or any other right of a
holder of Kellogg Company common stock. The shares of Kellogg Company common
stock that are issued for RSUs upon vesting will have voting rights.

9.
Taxes: Taxes will be due when RSUs vest based on the Fair Market Value (as
defined in the Plan) of the shares on the vesting date. This amount, considered
taxable compensation, will be included in appropriate tax forms for the
participant, for example, W2 income for U.S. employees and T4 income for
Canadian employees. Participants will pay withholding taxes by selling shares.
Taxes include, but are not limited to, Federal or national, social insurance or
FICA taxes, state and local, if applicable, and as required by local
requirements. FICA taxes may be due before the vesting date for U.S. and Puerto
Rico employees who are retirement eligible.

10.
Administration: Participants will not receive stock certificates when RSUs vest.
The shares of Kellogg Company common stock issued in payment for RSUs will
initially be held via book entry at Merrill Lynch. Those shares will be
registered in the participant’s name. Participants can change the registration
of the shares after the vesting period. Contact Merrill Lynch within in the U.S.
at 1-866-866-4050 or outside the U.S. at 1-609-818-8669.

11.
Communication: Each participant will be provided with a written confirmation of
the RSU Award. Participants will also receive a notice after vesting that
explains the number of shares issued as well as the number of shares to be sold
to pay the withholding tax.






--------------------------------------------------------------------------------





12.
Disposition at Vesting: After RSUs vest and shares are issued, participants can
leave the shares with Merrill Lynch, ask Merrill Lynch to sell the shares, have
a certificate issued to the participant or have the shares electronically
transferred to another broker. Certain fees may apply to selling or transferring
shares - contact Merrill Lynch for details.

13.
Benefits: RSU grant or vesting income will not be included in earnings for the
purposes of determining benefits, including pension, S&I, disability, life
insurance and other survivor benefits (for U.S. participants).

14.
Insiders: Insiders cannot dispose of the shares issued after vesting without
prior approval of the Legal Department.

15.
Tax and Legal Issues: Prior to vesting, the Company reserves the right to
replace RSUs granted with a cash equivalent benefit if there are any adverse tax
or legal consequences for either the participant or Company related to the
ownership of Kellogg Company shares (generally for participants outside North
America). This Award is also otherwise subject to the terms and conditions of
the Plan, which prevail in the event of any inconsistency.

16.
Clawback: If at any time (including after the vesting date but prior to payment)
the Committee, including any person authorized pursuant to Section 3.2 of the
Plan (an “Authorized Officer”), reasonably believes that a participant has
committed an act of misconduct as described in this section, the Committee or an
Authorized Officer may suspend the participant’s right to participate in this
RSU Award pending a determination of whether an act of misconduct has been
committed. If the Committee or an Authorized Officer determines that the
participant has engaged in any activity that is contrary or harmful to the
interest of the Company or any of its subsidiaries, including, but not limited
to, (i) conduct relating to the participant’s employment for which either
criminal or civil penalties against the participant may be sought, (ii)
breaching the participant’s fiduciary duty or deliberately disregarding any of
the Company’s (or any of its subsidiaries’) policies or code of conduct, (iii)
violating the Company’s insider trading policy, (iv) accepting employment with
or serving as a consultant, advisor, or in any other capacity to an entity or
person that is in competition with or acting against the interests of the
Company or any of its subsidiaries, (v) directly or indirectly soliciting,
hiring, or otherwise encouraging any present, former, or future participant of
the Company or any of its subsidiaries to leave the Company or any of its
subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or (vii)
participating in a hostile takeover attempt of the Company, then this grant of
RSU’s under the Plan and all rights thereunder shall terminate immediately
without notice effective the date on which the participant performs such act of
misconduct, unless terminated sooner by operation of another term or condition
of this Award or the Plan. In addition, if the Committee determines that a
participant engaged in an act of fraud or intentional misconduct during the
participant’s employment that caused the Company to restate all or a portion of
the Company’s financial statements (“Misconduct”), the participant may be
required to repay to the Company, in cash and upon demand, any payment in shares
from any RSU Award made during the plan year of the misstatement. The return of
RSU payments is in addition to and separate from any other relief available to
the Company due to the participant’s Misconduct. For anyone who is an executive
officer for purposes of Section 16 of the Exchange Act, the determination of the
Committee shall be subject to the approval of the Board of Directors of Kellogg
Company.

If at any time the Company determines that a participant has breached the
non-solicitation or non-disparagement provisions of this Award, the participant
will be obligated, to the maximum extent permitted by law, to reimburse the
Company for all amounts paid to the participant pursuant to this Award. By
accepting this Award, the participant also agrees and acknowledges that if the
participant breaches





--------------------------------------------------------------------------------





the non-solicitation or non-disparagement provisions of this Award, because it
would be impractical and excessively difficult to determine the actual damages
to the Company as a result of such breach, any remedies at law (such as a right
to monetary damages) would be inadequate. The participant therefore agrees that,
if the participant breaches the non-solicitation or non-disparagement provisions
of this Award, the Company shall have the right (in addition to, and not in lieu
of, any other right or remedy available to it) to a temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without proof of actual damage.
The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (a) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a participant, or (b) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).
17.
Assignability and Transfer: RSUs may not be assigned, transferred, sold,
exchanged, encumbered, pledged or otherwise hypothecated or disposed of prior to
vesting, except as provided in the Plan.



These terms and conditions are subject to the provisions of the Kellogg Company
2013 Long-Term Incentive Plan document and any additional terms and conditions
as determined by the Committee.







